There is no merit in this appeal. The action arose out of a disagreement concerning the meaning of certain terms in a written contract, prepared and entered into by the parties with the greatest care. Plaintiff contends that the agreement is a divisible one. Defendant insists that the contract in its general features is entire. The learned court below, interpreting the contract as a matter of law, as it was bound to do, found that the contract is entire and indivisible, and that such was the manifest intention of the parties. We are of the same opinion. Huselton v. Eddie Bald M. Car Co., 81 Pa. Super. 526. A decision on this point decides the appeal. The facts and law of the case are considered in detail in the able opinion of Judge SMITH of the learned court below.
Judgment affirmed; costs to be paid by appellant. *Page 317